McLaughlin, J.:
This appeal is from a judgment canceling a contract between plaintiff and the defendant Lubin, enjoining him and the other defendant from exhibiting, selling or leasing motion pictures founded on or connected in any way with certain specified plays and directing an accounting of the proceeds derived by them from the exhibition of the play termed “ The Eagle’s Nest.”
The plaintiff is an actor and dramatist. On the 19th of February, 1914, he entered into a contract with the defendant Lubin, which was thereafter modified by two other written agreements, for the production of motion pictures founded upon plays written by him. At the time the contract and modifications were made the plaintiff was the owner of dramatic rights and the original copyrighted plays entitled, “The Eagle’s -Nest,” “Zora,” “Raglin’s Way,” “The Ladder of Life,” “The Pilot” and “ The Question.” By the terms of the con tract he was to receive $250 per week for each week in which he was actually employed in the making of the pictures, and thereafter the defendant Lubin agreed to pay him “ a sum of money equal to twenty per cent (20%) of the gross sales or rentals and extra charges of whatsoever name and nature derived by the said Siegmund Lubin from the exploitation and distribution of the said motion pictures” of specified plays “throughout the United States of America.” He also agreed that on the 1st of August, 1914, and quarterly thereafter, he would render to the plaintiff a true and accurate statement of all gross sales, rents and extra charges arising in any manner whatsoever, and with such statement would remit the royalties agreed upon. The agreement further provided if he did not render such statements, keep accurate books of account or pay the royalties as agreed, that the plaintiff might cancel the agreements, in which case all rights of Lubin should terminate and the copyrights of the plays should be retransferred. .
The complaint alleged, in substance, a failure upon the part of Lubin to perform the terms of the contract on his part; that he had failed to produce any of the plays except “ The Eagle’s Nest,” and for such-production had failed "to - pay the plaintiff twenty per cent of the gross sales; that he had failed to make *784the statements agreed to be made; that the Lnbin Manufacturing Company claimed some interest or right under Lubin’s contracts with the plaintiff; that the plaintiff had demanded that the defendants and each of them pay him the amount due under his contract, which they had refused to do, and they had also refused to render true and correct statements of the amounts received from the production of the picture play “ The Eagle’s Nest.” The judgment demanded was that the contracts be canceled; that the defendants be enjoined from producing any picture plays founded upon the plays specified, and that defendants account. The answer put in issue the allegations of the complaint as to the keeping of accounts and the rendition of statements and alleged affirmatively that the defendants had paid to the plaintiff the royalties agreed upon. The judgment appealed from granted the plaintiff substantially all of the relief prayed for in the complaint.
After a consideration of the record on appeal I am of the opinion that the judgment is right, except as to the construction put upon the contract with reference to the amount of royalties directed to be paid to the plaintiff. The contract, as already indicated, provided that the plaintiff was to be paid twenty per cent of the gross sales or rentals derived by Lubin. The plaintiff contends, and the trial court so held, that the twenty per cent is to be figured on payments made by the exhibitors of the plays, while the defendants contend that it is to be computed on the amounts received by the defendants.
I think the defendants’ contention is correct. It is the amount actually received by the defendants on which the twenty per cent is to be computed. Having produced a play if they see fit to put it in the hands of a booking agent, the twenty per cent is to be computed, not upon what the booking agent or the exhibitors of the play receives, but upon what is .paid by them to the defendants. The word “gross” was inserted in the contract undoubtedly for the purpose of preventing Lubin’s charging against the moneys received by him any sum whatever either for manufacturing, booking or producing the plays.
There is no dispute as to the amount which has been paid to .the plaintiff, but there is no way of telling from the record *785before us whether the amount thus paid is twenty per cent of the amount received by defendants without any deductions therefrom. Such fact can be ascertained, however, upon the accounting.
My conclusion, therefore, is that the judgment appealed from should be modified as above indicated, without costs to either party. The order to be entered herein, which will be settled on notice, should contain the necessary modifications of the findings.
Clarke, P. J., Scott, Smith and Page, JJ., concurred.
Judgment modified as indicated in opinion and as modified affirmed, without costs. Order to be settled on notice.